Citation Nr: 1739876	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury prior to October 9, 2008.

2.  Entitlement to a rating in excess of 30 percent for status post-total right knee replacement from December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1962 to May 1972, and from December 1972 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied a rating in excess of 10 percent for residuals of a right knee injury.  The Veteran submitted a notice of disagreement in December 2008.  Thereafter, in a July 2009 rating decision, the RO granted a 100 percent rating following right knee joint replacement surgery, effective October 9, 2008, and a 30 percent rating effective February 1, 2009.  In a September 2010 rating decision, the RO extended the 100 percent rating to November 30, 2009, and assigned a 30 percent rating from December 1, 2009.  A Statement of the Case was issued in March 2011.  The Veteran perfected an appeal via his submission of a timely VA Form 9 in April 2011.  In light of the procedural history of this case, the Board has characterized the issues on appeal as set forth on the cover page of this decision.  


FINDINGS OF FACT

1.  Prior to October 9, 2008, the Veteran's right knee disability was manifested by no more than slight instability, as well as arthritis, pain, swelling, and flexion limited to 90 degrees.

2.  Since December 1, 2009, the Veteran's status post-total right knee replacement has been manifested by pain, slight weakness, and limitation of motion.


CONCLUSIONS OF LAW

1.  The requirements for a disability rating in excess of 10 percent for residuals of a right knee injury with instability prior to October 9, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  The criteria for a separate rating of 10 percent, but not higher, for right knee arthritis and limitation of flexion have been met for the period prior to October 9, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260 (2016).

3.  The requirements for a disability rating in excess of 30 percent for residuals of a right knee injury, post-total knee replacement, beginning December 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Due Process

With respect to VA's duty to assist, the record shows that the Veteran has undergone multiple VA medical examinations in connection with this appeal, most recently in March 2015.  In August 2017 written arguments, the Veteran's representative indicated that "[i]f the Board is unable to grant the increased evaluation for status post right total knee replacement, we request the Board to remand this appeal.  The last VA examination of March 16, 2015 is over 29 months old."  

The Board has considered this request, but finds that the medical evidence of record does not suggest, nor has the Veteran asserted, that his knee symptoms have worsened since the March 2015 examination.  As such, the Board finds that remanding for another VA examination is not necessary and would only serve to delay this matter with no benefit to the Veteran.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Moreover, the March 2015 report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed appropriate physical examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the examination is sufficient for rating purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate").

Neither the Veteran nor his representative has raised any additional issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.	Background

Pertinent history regarding the Veteran's right knee disability reflects that in a September 1997 rating decision, the RO granted service connection for residuals of a right knee injury and assigned an initial disability rating of 10 percent, effective April 8, 1997, pursuant to Diagnostic Code 5257.  

In January 2008, the Veteran filed a claim for an increased rating, stating that the condition of his knee had worsened.  

In August 2008 the Veteran was afforded a VA examination for his right knee disability.  The Veteran, living abroad in Germany, went to an orthopedic specialist in Frankfurt, Germany, and the examination was translated by VA.  The original and translated versions are included in the record.  The examiner reviewed medical records and performed a clinical examination.  The examiner detailed the Veteran's right knee disability history as follows:  In 1970, the Veteran injured his knee as the result of a parachute jump.  It was reinjured weeks later in a football game, such that surgery was required.  The Veteran underwent ACL reconstruction from a hip muscle tendon in Bangkok, Thailand.  The report notes that the Veteran had no further complaints until 1985, when stress-dependent pains developed in the medial joint compartment as well as behind the kneecap.  The Veteran was treated with multiple intra-articular applications of hyaluronic acid preparations.  

The examiner noted that, since 2006, the Veteran had experienced significant worsening in the right knee condition without an identifiable cause.  Specifically, nighttime rest was disturbed; increased swelling after walking long distances; and prolonged standing aggravated the condition.  The examiner noted that the function was now significantly reduced but that the Veteran did not use walking aids.

The examiner found that the Veteran's gait pattern showed a protective limp on the left with shortened step length.  While standing, the knee joint contours appeared swollen on the right side with a symmetrical muscle structure of the extremities without evidence of atrophy or a circumference difference.  There was slight varus malposition on the right side of 5 to 7 degrees with normal axis on the left side.  The examination report also reflected that skin temperature and turgor were normal and peripheral pulses were strong.  There were no major soft-tissue defects and no external signs of inflammation.  There was no effusion palpable in the right knee joint.  The lateral ligaments were stable at the 0 degree and 30 degree positions.  There was first degree anterior drawer sign without posterior drawer.  No pivot shifting was noted and Lachman's test result was negative.  In the functional test, there was no lateral deviation of the patella with palpable and audible crepitation.  

Range of motion testing was completed and the examiner found that in active motion, the right knee extension was to 0 degrees, and flexion was to 95 degrees.  In passive motion, the right knee extension was to 0 degrees and flexion was to 115 degrees.  The left knee was also tested and extension was 0 degrees in both active and passive-motion testing and flexion was to 140 degrees in both active and passive-motion testing.

A sonography of the knee joints on both sides showed no effusion and intact lateral ligaments.  There were no signs of inflammation or injury to the quadriceps or the patellar tendons and no inflammatory processes in the soft tissue.

A radiograph of the right knee joint in two planes showed that there is significantly advanced gonarthrosis with narrowing of the medial joint space by two thirds.  There was no indication of past fractures or an inflammatory process and the soft tissue was unremarkable.  A summary diagnosis was right-side pangoarthrosis (medial and femoropatellar region 4th degree, laterally 3rd degree).

In September 2008, the RO denied a rating in excess of 10 percent for the Veteran's right knee disability.  The Veteran filed a Notice of Disagreement (NOD) in December 2008, stating he was submitting new evidence for review and that he had been hospitalized in October 2008, for surgery of the right knee.

The Veteran submitted a surgery report from Mannheim Medical Center, which detailed the operation performed on the Veteran in October 2008.  The October 2008 discharge summary described that the Veteran had a diagnosis of post-traumatic osteoarthritis of the right knee with status post repair of the ACL and status post rupture of the ACL.  It also noted that the therapy applied to this diagnosis was an implantation of a right-side knee endoprosthesis.  The examiner noted that at the time of discharge, the wounds were non-inflamed and the knee joint had good mobility, with ranges of motion at 0 degrees for extension and 90 degrees for flexion.  A further treatment plan was provided which recommended continuation of intensive physical therapy exercises and mobilization with crutches using full body weight.  

Based on this evidence, the RO granted a 100 percent rating effective October 8, 2008, pursuant to Diagnostic Code 5055.  An evaluation of 30 percent has been assigned from December 1, 2009.  The Veteran has appealed the 30 percent rating, stating that he continues to experience pain, including when resting or sleeping, and an altered gait.  

In August 2010, the Veteran was afforded a VA examination.  The examiner stated that the Veteran was "basically" satisfied with the surgery result and did not have pain from the knee joint itself anymore.  The examiner noted that progressive pains and impairments of the right leg existed based on an upper and lower ankle arthrosis and that the axial straightening by the surgery has been stressful for overall statics, such that shoe inserts have been worn since June 2010.  At the time of the examination, the Veteran's walking distance without walking aids was 500 meters.  The examiner also noted that the Veteran only has pain when descending stairs, at an intensity of 4 or 5 out of 10, with 10 being the worst pain.  There is some swelling tendency and pronounced weather sensitivity when the weather is wet and cold.

The examiner noted that the Veteran entered the examination room with a slight right-side protective limp and discretely shortened step length on both sides.  He was not using walking aids or wearing ortheses on the body.  There was no pelvic tipping or notable leg-length difference.  There was no valgus or varus misalignment in the region of the knee joints or ankle joints.  Musculature of the torso and extremities is symmetrical, without indication of atrophy or circumference difference.  In all, the Veteran's surgical scars were non-inflamed and unremarkable.  There was no lower leg edema or varicosis and no disorders of the skin trophism or pigmentation.  The knee joint in the lateral comparison was neither swollen nor enlarged.  There was slight capsule swelling without effusion and the lateral ligaments were stable.

Range of motion was tested on the right and found that extension was to 0 degrees and flexion was to 132 degrees.  No pain was triggered in the function test and there was no early fatigue, pain onset, or function deficits after 3 repetitions.  The left knee was also tested and extension was to 0 degrees and flexion to 142 degrees.  A sonogram of the knee joint reflected that there was no effusion on either side and on the right side there was no indication of synovialitis.  The soft tissue appeared normal.  The quadriceps and patellar tendon show normal echo generation.  There was no indication of a popliteal cyst and a sonogram finding of the left knee joint was unremarkable.

A radiogram of the right knee joint in two planes reflected that in the AP view, there is a normal seat of the endoprosthesis with axially aligned conditions.  No signs of loosening or osteolysis.  There was no indication of inflammatory or osteo-destructive process.  The Veteran's soft tissue was unremarkable.  In the lateral view there was a normal height of the kneecap with calcifications in the region of the quadriceps insertion as well as the patellar tendon origin.  Otherwise, there were no deviating findings.  The diagnosis was status post bicondylar surface replacement of the right knee joint.

In an April 2011 statement, the Veteran stated that after 30 months of extensive physical therapy and rehabilitation efforts, he continued to experience moderate to severe pain when walking, prolonged standing, or resting.  He stated his quality of life had improved since the knee replacement but that he was limited in his activities in that he could not ride a bike, jog, dance, or kneel and that descending stairs is a painful undertaking.  The Veteran stated that he suffers from chronic pain and has weakness in the affected extremity.

In March 2015, the Veteran was underwent another VA examination.  The examination report reflected that the Veteran had a total knee arthroplasty of the right knee in 2008 with mild swelling in 2010 and he is doing well.  He had occasional mild swelling which was self-treated with ice and elevation lasting less than one day and occurring approximately every month.  The Veteran reported flare-ups occurring about 10 times per year, lasting a day or less, and restricted the Veteran from cycling or strenuous activity during a flare-up.

Range of motion testing was performed and the results were as follows:  right knee flexion to 125 degrees with no objective evidence of painful motion and right knee extension unable to fully extend, ending at 10 degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and the results were the same as the pre-repetitive-use testing.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.

The examination report reflects that the Veteran had functional loss and/or impairment in the knee and lower leg manifested by less movement than normal in the right knee; however, neither pain, weakness, fatigability nor incoordination significantly limited the Veteran's functional ability.  The Veteran did not exhibit tenderness or pain to palpation for joint line or soft tissues of either knee, but there was some chronic atrophy of the distal portion of the quadriceps group. 

Muscle strength testing was performed and both right knee flexion and right knee extension results were 5 out 5, which translates to normal strength pursuant to the rating scale.  Joint stability testing was unable to be tested because of the total knee arthroplasty, but the examiner noted that there was no gross instability on exam and the arthroplasty was intact.  The examiner noted that there was no history of recurrent or patellar subluxation or dislocation and that the Veteran had never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examination report also reflected that the Veteran had not had any meniscal conditions.

Summarily, the examiner noted that the Veteran had had a total knee joint replacement in the right knee in 2008 with residuals of chronic, mild atrophy of the distal quadriceps group.  The Veteran had also had open-knee right ACL surgery in 1970, but did not have residual signs or symptoms from any other surgeries.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed.


III.	Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2016).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

Under Diagnostic Code 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, but any separate rating must be based on additional disabling symptomatology.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998) (holding that a veteran with service-connected arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257 so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14).

Under Diagnostic Code 5055, pertaining to knee replacement (prosthesis), a 100 percent rating is assigned for one year following implementation of the prosthesis.  Thereafter, a 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  However, the minimum rating under Diagnostic Code 5055 is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (2016).

IV.	Analysis

The Veteran's right knee disability has been rated as 10 percent disabling prior to October 9, 2008, pursuant to Diagnostic Code 5257.  Effective October 9, 2008, he was awarded a 100 percent rating following right knee replacement surgery, pursuant to Diagnostic Code 5055.  From December 1, 2009, he has been assigned a 30 percent rating under Diagnostic Code 5055.

A.	Evaluation in Excess of 10 Percent for the Period Prior to October 8, 2008

As set forth above, the record shows that the Veteran suffered an in-service injury that eventually resulted in an open-knee right ACL surgery in 1970.  The Veteran was service connected for residuals of the injury and subsequent surgery in September 1997 rating decision, the RO assigned a disability rating of 10 percent, under DC 5257, effective April 8, 1997.  

In September 2008, the Veteran filed a claim for an increased rating, stating the condition of his right knee had worsened.  As detailed above, in order to warrant a higher evaluation under Diagnostic Code 5257, there must be evidence showing that the Veteran's right knee are productive of symptoms which more nearly approximate moderate or severe recurrent subluxation or lateral instability.

Based on a review of the record, the Board finds that the evidence does not demonstrate the criteria necessary for an evaluation in excess of 10 percent under Diagnostic Code 5257 prior to October 8, 2008.  

The Veteran was afforded a VA examination in August 2008, which is described above.  Pertinent to the rating criteria, the examination report reflected that the lateral ligaments were stable at the 0 degree and 30 degree positions.  There was first degree anterior drawer sign without posterior drawer.  No pivot shifting was noted and Lachman's test result was negative.  In the functional test, there was no lateral deviation of the patella with palpable and audible crepitation.  

Aside from the August 2008 VA examination, the Veteran submitted medical records from May 2007, where he was seen in a private facility in Mainz, Germany for right knee pain.  As stated above, an MRI of the right knee joint was performed, and the examiner found suspicion of re-rupture of the anterior cruciate ligament (ACL).  These records, however, do not document moderate or severe subluxation or lateral instability.

The Board has considered the available medical evidence and finds that the Veteran's right knee disability was not productive of symptoms which more nearly approximated moderate or severe recurrent subluxation or lateral instability to warrant a higher rating.  In addition, the Veteran has not subjectively reported that his right knee disability was productive of moderate or severe instability or subluxation.  Under these circumstances, the Board finds that there is no basis to support a rating in excess of 10 percent for the the Veteran's right knee injury residuals under Diagnostic Code 5257.  

However, as set forth above, the clinical evidence during this period shows that the Veteran's right knee disability also included arthritis.  Specifically, the Veteran's August 2008 examination showed X-ray findings of arthritis, as well as symptoms of right knee pain, swelling and limitation of motion.  

As noted, Diagnostic Code 5260 contemplates a 10 percent evaluation where there is limitation of knee flexion to 45 degrees.  In this case, the Veteran's flexion was limited to no more than 95 degrees.  Although the criteria for a compensable rating under Diagnostic Code 5260 have not been met, in light of the X-ray findings of arthritis, coupled with the noncompensable limitation of motion with swelling and pain, a 10 percent rating is warranted.  The record does not contain evidence of additional right knee symptoms productive of functional loss to warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. at 206-07; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Based on consideration of the above factors, the Board finds that the Veteran is entitled to a separate 10 percent disability rating under Diagnostic Codes 5003, 5260 for the period prior to October 9, 2008.  Absent evidence of compensable limitation of extension, a separate rating is not warranted under Diagnostic Code 5261.  See VAOPGCPREC 9-2004.  

	B.	Evaluation in Excess of 30 Percent following December 1, 2009

Following the Veteran's October 2008 total right knee joint replacement surgery, a 100 percent rating was assigned under Diagnostic Code 5055.  The Veteran has been assigned a 30 percent rating since December 1, 2009 based on residuals, and contends that a higher rating is warranted as he has continued to experience symptoms which include right knee pain and a changed gait.

Following the October 2008 surgery, the Veteran's condition was rated under Diagnostic Code 5055.  Diagnostic Code 5055 is clearly applicable because it pertains specifically to the disability at issue following the Veteran's total right knee replacement.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested than another diagnostic code should be used.

As noted, under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent disability rating is assigned for one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement, is 30 percent.  A 60 percent disability rating may be assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy under Diagnostic Codes 5256 (ankylosis of the knee), Diagnostic Code 5261 (limitation of extension), or Diagnostic Code 5262 (impairment of the tibia and fibula).

The Veteran is currently rated at the minimum rating, 30 percent disabling.  In order to warrant a rating in excess of 30 percent under Diagnostic Code 5055, the evidence must show that the Veteran's service-connected right knee disability is manifested by severe painful motion or weakness.  In the August 2010 VA examination detailed above, however, the examiner stated that the Veteran was satisfied with his right knee surgery and did not have pain from the knee joint itself.  The Board acknowledges that the Veteran, in his April 2011 VA Form 9, denies stating that he is pain free from the knee joint itself in the August 2010 VA examination.  Nevertheless, the examination results show that the Veteran reported having pain when descending stairs at an intensity of 4 or 5 out of 10.  Additionally, no pain was noted on range of motion testing and the examination report reflected that no pain was triggered in the function test or after repetitive-use testing.  Therefore, the Board finds that although pain and weakness have been noted, neither has been severe to warrant the assignment of a 60 percent rating under Diagnostic Code 5055.  

Most recently, the Veteran was given an examination in March 2015.  Here, the examiner noted that the Veteran had occasional mild swelling and flare-ups occurring about 10 times per year, lasting a day or less, and limited the Veteran's cycling and other strenuous activity.  Regarding painful motion or weakness, range of motion testing was completed and there was no objective evidence of painful motion.  Based on these results, the Board finds that there was no severe painful motion or weakness in the affected extremity to warrant a 60 percent rating under Diagnostic Code 5055.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's right knee disability is productive of severe pain or weakness.  

Again, the Board acknowledges the reports that the Veteran experiences pain descending stairs and that he can no longer ride his bike, jog, dance or kneel.  Although the Board finds these statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for the period beginning December 1, 2009, under Diagnostic Code 5055. 

The Board also finds that the Veteran does not exhibit intermediate degrees of residual weakness, pain or limitation of motion to warrant a rating in excess of 30 percent by analogy.  The March 2015 VA examination showed that he exhibits loss of extension to no more than 10 degrees, which would warrant a 10 percent rating under Diagnostic Code 5261.  He exhibits no additional limitation with flare-ups, and no weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  He does not have ankylosis to warrant a higher rating under Diagnostic Code 5256, nor has he been shown to exhibit nonunion of the tibia or fibula requiring a knee brace.  Indeed, the March 2015 examination specifically noted that a knee brace is not required.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Thus, the Board finds no basis to assign a rating in excess of 30 percent by analogy.



ORDER

A disability rating in excess of 10 percent for residuals of a right knee injury with instability for the period prior to October 9, 2008, is denied.

A separate 10 percent rating for right knee arthritis and limitation of motion for the period prior to October 9, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for status post-total right knee replacement from December 9, 2009, is denied.





______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


